Citation Nr: 0404164	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot callosities.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, denying, in pertinent part, 
the claims of entitlement to service connection for back, 
foot, and heart disorders.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO March 2003, the veteran failed to indicate 
whether he wished to appear at a Board hearing.  Inasmuch as 
the Board herein grants service connection for a back 
disorder and foot calluses, the need to ascertain whether the 
veteran wishes to testify at a Board hearing is addressed 
only as to that issue for which favorable disposition is not 
now possible; namely, that of the veteran's entitlement to 
service connection for a heart disorder, to include the 
question of whether new and material evidence has been 
presented to reopen such claim.  Such matter is addressed in 
the Remand portion of this document, which follows.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


FINDINGS OF FACT

1.  Service connection for a back disorder and callosities of 
the feet was most recently denied by VA in a decision of the 
Board entered in May 1973.

2.  Since entry of the May 1973 Board decision evidence has 
been presented that was not previously submitted to agency 
decision makers.  This evidence, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claims.  Further, this 
evidence is neither cumulative nor redundant of the evidence 
of record in May 1973, and it raises a reasonable possibility 
of substantiating such claims.

3.  The record reflects that post-traumatic lumbosacral 
arthritis, and a Grade 2 spondylolisthesis of L5-S1, are at 
least as likely as not related to an inservice back injury, 
and calluses of the veteran's feet originated during his 
period of military service.  


CONCLUSIONS OF LAW

1.  The Board's decision of May 1973, denying service 
connection for a back disorder and callosities of the feet, 
is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for a back 
disorder and callosities of the feet.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

3.  Post-traumatic arthritis of the lumbosacral spine, with a 
Grade 2 spondylolisthesis of L5-S1; and callosities of the 
veteran's feet were incurred in service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  This law 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence and information are 
necessary to substantiate his claim, and notice of his and 
VA's obligation to obtain certain evidence, including VA's 
duty to obtain all relevant evidence in the custody of a 
Federal department or agency.  Such notification was 
initiated by the RO's letter of June 2002 to the veteran, 
prior to the initial adjudication of the claims in question 
in October 2002.  As such, the duties to notify the veteran 
of necessary evidence, as well as the responsibility for 
obtaining or presenting that evidence, have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran has 
provided signed authorizations from various treatment 
providers, and the RO has obtained and made a part of the 
record those pertinent reports of treatment referenced as 
having been compiled by those clinicians.  In addition, the 
veteran has been afforded multiple VA medical examinations 
during the course of the instant appeal.  Based on the 
foregoing, the VA's duty-to-assist obligation has been fully 
satisfied.

The Board is mindful of the holding of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (2003) (finding that the provisions of 38 
C.F.R. § 3.159(b)(1) authorizing VA to enter a decision if a 
response to a VCAA notice letter was not filed with VA within 
30 days were invalid as contrary to 38 U.S.C.A. § 5103(a)).  
Yet, recent changes to 38 U.S.C.A. § 5103, retroactively 
effective from November 9, 2000, permit the Board to render a 
decision on a claim before expiration of the one-year period.  
See Veterans Benefits Act of 2003, P.L. 108- __ , Section 701 
(H.R. 2297, December 16, 2003).  Therefore, in light of the 
circumstances of this particular case, the need to remand to 
the RO to facilitate further assistance to the veteran under 
the VCAA is obviated.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have not been appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The definition of new and material evidence is set forth at 
38 C.F.R. § 3.156, and it provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Where 
a veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

As to the veteran's entitlement to service connection for a 
back disorder and callosities of the feet, such matters were 
most recently denied by VA in the Board's decision of May 
1973.  The May 1973 denial was based on findings that the 
veteran suffered a postservice back injury, that there was no 
continuity between any inservice back disorder, 
spondylolisthesis and degenerative disc disease; and that 
there was no evidence as to current disablement from foot 
callosities.  That decision is final.  38 U.S.C.A. § 7104.

Attempts to reopen these claims are shown in April 1974 and 
November 1976, but in the absence of RO action with an 
accompanying notice of the veteran's appellate rights as to 
each such claim to reopen, finality does not attach to the 
corresponding denials entered in May 1974 and December 1976, 
respectively.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2003).  

Received by the RO in 2002 were the veteran's claims to 
reopen, the denial of which forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this matter 
addressing each such issue on a de novo basis, it is the 
Board's obligation to ascertain in each and every case, and 
at any juncture in its adjudication process, that it has 
jurisdiction over the subject matter presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consideration 
must therefore be initially accorded the question of whether 
new and material evidence has been presented to reopen the 
claims denied by the Board in 1973.  This necessitates a 
review of the evidence submitted prior to and subsequent to 
that most recent, final denial.  

On file at the time of entry of the Board's decision in May 
1973 were only a portion of the veteran's service medical 
records, and missing from that collection were other service 
medical records previously within the VA's possession, which 
were apparently forwarded to a non-VA source.  Also then on 
file were VA medical records, non-VA medical treatment 
records, and a report from the U. S. Department of Labor 
indicating that the veteran had sustained an on-the-job 
injury involving his back in July 1963 for which he had 
received medical care, and that evaluation and treatment for 
spondylolisthesis at L5-S1, a par interarticularis defect of 
L-5 on the left, and degenerative disc disease at L5-S1 were 
undertaken during 1971.  

Evidence presented since entry of the Board's decision of May 
1973 includes various materials, only one of which is herein 
addressed for purposes of determining the newness and 
materiality of such evidence.  That item of evidence consists 
of a report of a VA medical examination performed in June 
2002 in which the examiner diagnosed post-traumatic arthritis 
of the lumbosacral spine, a Grade 2 spondylolisthesis of L5-
S1, and foot calluses.  In addition, the examining VA 
physician opined that it was more likely than not that the 
veteran's back disorders were related to an inservice back 
injury occurring in 1943, and that his foot calluses 
originated during his period of military service in 1943.  

Such evidence was not previously submitted to agency decision 
makers, and by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims for service connection 
for a back disorder and callosities of the feet.  Further, 
the June 2002 evidence is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and raises a 
reasonable possibility of substantiating such claims.  The 
defined diagnoses and presumed plausible opinions set forth 
therein were offered, in part, upon reliance on the veteran's 
own account of inservice events.  But, inasmuch as much of 
the veteran's service medical records are absent, given that 
such records were lost or mislaid by VA, his statements as to 
inservice injury and receipt of treatment are found to be the 
best evidence available.  To that extent, the June 2002 
report of a VA medical examination is found to constitute new 
and material evidence under 38 C.F.R. § 3.156(a) with which 
to reopen the claims of entitlement to service connection for 
back and foot disorders.

Moreover, the other evidence of record in no way contradicts 
the veteran's account of an inservice back injury and the 
onset of foot calluses in service, or for that matter, the VA 
physician's findings as to current disability of each 
affected area and its respective relationship to service.  
While the Board is mindful that there is evidence of an 
industrial injury of the back in 1963, the veteran's account 
of an inservice injury of the back and treatment for foot 
calluses is credible.  In view of the foregoing, the absence 
of a complete set of service medical records, and light of 
several indications that the veteran was discharged from 
service for unspecified disability, it is the Board's 
conclusion that the record as a whole warrants grants of 
service connection for post-traumatic arthritis of the 
lumbosacral spine, a Grade 2 spondylolisthesis of L5-S1, and 
foot calluses, based on this veteran's reopened claims 
therefor.  



ORDER

New and material evidence has been presented to reopen claims 
of entitlement to service connection for a back disorder and 
callosities of the feet.

Service connection for post-traumatic arthritis of the 
lumbosacral spine, a Grade 2 spondylolisthesis of L5-S1, and 
foot calluses, is granted.  


REMAND

Additional procedural and evidentiary development, as set 
forth below, is necessary as to the issue of the veteran's 
entitlement to service connection for a heart disorder.  
Among the needed actions are ascertaining whether the veteran 
wishes to appear for a Board hearing, permitting the RO to 
clarify whether any prior decision denying service connection 
for a heart disorder is final, and searching for additional 
service  medical and personnel records of the veteran.  

Accordingly, this portion of the veteran's appeal is hereby 
REMANDED to the RO for the following actions

1.  The RO should contact the veteran and 
request that he clarify his desire for a 
hearing either before RO or Board 
personnel, and should he request either 
an RO hearing or a Board hearing by 
travel board or by videoconference, 
arrangements are then to be made by the 
RO to schedule and conduct any such 
proceeding.  

2.  The RO, through contact with the 
National Personnel Records Center, U.S. 
Army, or other applicable source should 
obtain a complete set of the veteran's 
service medical and personnel records, 
including but not limited to a 
Certificate of Disability for Discharge 
issued to the veteran.  Once obtained, 
such records must be made a part of the 
veteran's claims folder.  

3.  Lastly, the RO must determine whether 
any prior claim of the veteran for 
entitlement to service connection for a 
heart disorder was in fact the subject of 
a prior final decision of the RO and, 
depending on that determination, whether 
an original claim for service connection 
for a heart disorder is now before VA or, 
in the alternative, whether the claim now 
at issue is actually a claim to reopen 
for service connection for a heart 
disorder, with the initial question being 
whether new and material evidence has 
been presented to reopen the previously 
denied claim.  

In the event that the RO determines that 
a claim to reopen is at issue in this 
instance, the RO should undertake any and 
all notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), and 
its implementing regulations as to such 
claim to reopen.  As part of such 
actions, the RO must advise the veteran 
of the specific information and evidence 
needed to substantiate his claim to 
reopen, furnish notice in writing of what 
specific evidence, if any, must be 
obtained by him, furnish notice of 
precisely what specific evidence, if any, 
will be retrieved by VA, and furnish 
notice that the appellant should submit 
all pertinent evidence in his possession.  
The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of such claim and 
that such must be received by VA within 
one year from the date such notice is 
sent.  Notice must also be provided to 
the veteran that, as a result of recent 
changes to 38 U.S.C.A. § 5103(b), 
retroactively effective from November 9, 
2000, the Board is permitted to render a 
decision on a claim before the expiration 
of the one-year period.  See Veterans 
Benefits Act of 2003, P.L. 108- __ , 
Section 701 (H.R. 2297, December 16, 
2003). 

The foregoing should be followed by 
readjudication of the veteran's original 
claim for service connection for a heart 
disorder consistent with the 
chronological notice provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003).  If the benefit 
sought on appeal is not granted, the 
veteran and his representative must be 
provided a statement of the case or 
supplemental statement of the case, as 
applicable, and afforded a reasonable 
period in which to respond.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



